Citation Nr: 9916123	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  94-15 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a heart disorder, 
secondary to a service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In March 1996 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In August 1997 the Board reopened and remanded for additional 
development the issue on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Persuasive medical evidence demonstrates the veteran's 
heart disorder is not proximately due to or the result of his 
service-connected psychiatric disorder.


CONCLUSION OF LAW

The veteran's heart disorder is not proximately due to or the 
result of his service-connected psychiatric disorder.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303, 
3.310 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reflects the veteran is assigned a 100 percent 
disability rating for paranoid schizophrenia, effective from 
November 27, 1992.

Private medical reports dated in July 1988 show the veteran 
complained of a 10 year history of palpitation which occurred 
principally when he was under emotional distress.  It was 
noted the veteran had been taking medication to suppress the 
palpitation.

Private hospital records dated in January 1992 include 
diagnoses of acute atrial fibrillation with rapid ventricular 
response, mild congestive heart failure, and mild 
biventricular dysfunction.  

A June 1992 private medical report noted the veteran had a 
history of chronic atrial fibrillation, congestive heart 
failure, and a cerebral vascular accident in January 1992.  
It was noted the veteran had been treated for chronic 
depression and that his VA physician had recently changed his 
anti-depressant from Amitriptyline because of increasing 
concern about cardiac arrhythmias and other side effects.  

An August 1992 report noted the veteran's medical history 
included nervousness, anxiety, atrial fibrillation, and 
embolic stroke.  It was noted the veteran's anxiety and 
nervousness had been worsened by his recent illness.  

VA psychiatric examination in March 1993 found there was a 
possibility that medication for psychiatric treatment, 
Amitriptyline, taken during a hypotensive episode may have 
aggravated a cerebral vascular condition and/or 
arteriosclerotic heart disease.  It was noted, however, that 
this question would be more appropriately addressed by an 
internist or the veteran's cardiovascular disease medical 
care provider.

During a March 1993 VA general medical examination the 
veteran reported a 10 year history of heart palpitations 
which were thought to be secondary to a nervous disorder.  
The diagnoses included atrial fibrillation and congestive 
heart failure.  The examiner noted that Amitriptyline taken 
for treatment of major depression could have contributed to 
the veteran's atrial fibrillation, leading to congestive 
heart failure.

At a personal hearing the veteran testified that he believed 
his heart disorder was related to his nervous disorder 
because his heart pounded when he was nervous or excited.  
Transcript, p. 16 (July 1994).  He stated one of his 
physicians told him that Amitriptyline could have contributed 
to his atrial fibrillation.  Tr., p. 16.  The veteran's 
spouse testified that it had been suggested that stress 
contributed to heart problems.  Tr., p. 18.

An October 1994 psychiatric evaluation report noted the 
veteran's medical history included multiple medical problems 
which would add to his stress, including congestive heart 
failure and atrial fibrillation while taking Amitriptyline.  
It was noted the medication could have contributed to that 
problem.  

A May 1995 report from Dr. L.R.M., Diplomate, American Board 
of Psychiatry & Neurology, stated that upon request from the 
Disabled American Veterans service organization a review of 
medical literature had been conducted to explore possible 
causal factors in the development of hypertension as a result 
of the prisoner of war (POW) experience and post-traumatic 
stress disorder (PTSD).  It was noted, based upon the 
research findings, that it could be reasonably concluded that 
psychosocial stress played an important causative role in the 
development of hypertension, that veterans with PTSD were at 
increased risk for developing hypertension, and that veterans 
who underwent starvation during their POW experienced may 
have been placed under sufficient stress to have incurred an 
increased risk of developing hypertension.

At his personal hearing before the undersigned Board Member 
the veteran testified he started having panic attacks 
approximately 15 years earlier.  Board Hearing, p. 6 (March 
1996).  He stated that prior to his stroke in January 1992 he 
experienced an episode where he became very upset when he 
believed his spouse's purse had been lost with their money.  
B.H., p. 7.  He stated his heart disorder was related to his 
nervous disorder because he experienced irregular heart 
beats.  B.H., p. 9.

VA medical opinion by Dr. W.F.G., a cardiology specialist, 
based upon a review of the veteran's claims file and medical 
records, found no evidence of association between 
Amitriptyline therapy and atrial fibrillation and no evidence 
of association between the veteran's psychiatric disorder and 
atrial fibrillation.  The physician also found the veteran's 
panic attacks had resulted in palpitation but not atrial 
fibrillation.  It was noted that the record did not 
demonstrate a history of sustained hypertension.  
Pharmacological reference information was provided in support 
of the opinion.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, based upon VA medical opinions dated in March 1993, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1998).  The Court has 
held that, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The Court has also held that lay assertions of medical 
causation cannot constitute evidence to establish a claim 
under 38 U.S.C.A. § 5107(a).  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (1998).

Based upon the evidence of record, the Board finds the 
October 1998 VA opinion is persuasive that the veteran's 
heart disorders are not secondary to his service-connected 
psychiatric disorder, including as a result of medication 
used in the treatment of that disability.  Furthermore, there 
is no suggestion that the service-connected psychiatric 
disability or medication taken for it resulted in a permanent 
increase in severity of the underlying cardiovascular 
disease.  The record reflects the October 1998 examiner is a 
specialist in cardiology.  

The Board notes that the March 1993 VA psychiatric opinion 
merely stated the possibility Amitriptyline use may have 
aggravated a cerebral vascular condition and/or 
arteriosclerotic heart disease, and deferred the question to 
other medical specialists.  Similarly, the March 1993 VA 
general medical examiner noted only the possibility that 
Amitriptyline taken for treatment of major depression could 
have contributed to the veteran's atrial fibrillation, 
leading to congestive heart failure.  Therefore, the Board 
finds the October 1998 VA cardiologist opinion warrants 
greater evidentiary weight than the March 1993 and October 
1994 psychiatric and March 1993 general medical opinions.

The Board also notes that the May 1995 report from Dr. L.R.M. 
does not specifically address the veteran's case, and that 
the report addressed issues of causal factors leading to 
hypertension.  The October 1998 VA medical opinion found the 
record did not demonstrate a diagnosis of sustained 
hypertension.  

The only other evidence of a causal relationship to the 
service-connected psychiatric disorder are lay opinion.  
While lay persons are competent to testify as to symptoms the 
veteran experienced, they are not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the Board finds the preponderance of the evidence 
is against the claim for service connection for a heart 
disorder, secondary to a service-connected psychiatric 
disorder.


ORDER

Entitlement to service connection for a heart disorder, 
secondary to a service-connected psychiatric disorder, is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

